DETAILED ACTION
This non-final action is in response to RCE filed on August 25, 2021. In this RCE, claims 1 and 11 have been amended. Claims 1-20 are pending, with claims 1 and 11 being independent. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structure is described in line 21-22 of page 3 in the application’s specification “[t]he central control unit may also be integrated to a router and/or a modem achieving a connection to a wide area network”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
	Claim 1 is objected because of the following:
	“carry out an action by a device” should read “carry out an action by the home automation device”; 
	“first central control unit and the second control unit” should read “first central control unit and the second central control unit”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms "may be" and “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner assumes that the limitation(s) following the phrase are not part of the claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010), in view of Uchiyama et al. (US 2017/0111247, Pub. Date Apr. 20, 2017), and further in view of Welingkar et al. (US 2017/0097619, Filed Oct. 5, 2015).
As per claim 1, Meenan discloses a method (Meenan-Fig.3, Process 300) for configuring a second central control unit, in a context of the replacement of a first central control unit (Meenan-Para. [0049], the ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 [first central control unit] to a different home-networking gateway 115 [second central control]), the method being implemented by a first configuration remote access service executed by a management unit (Meenan-Figs. 1-3, steps executed by unit of host system) and comprising the following steps: 
registration of a first set of configuration data or instructions (Meenan-Fig. 2, receive and store configuration information at 270h) associated to a first unique identifier of the first central control unit (Meenan-Para. [0044], the host system 120 may store the received identifying information 115a; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115); 
reception of a configuration request linked to a second unique identifier of the second central control unit (see Meenan-Fig.3, receive transfer confirmation to transfer configuration information at 370h; Meenan-Para. [0078], the user may confirm the transfer of configuration information when the user desires to configure a new or upgraded home-networking gateway; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115); 
determination of an association between the second central control unit and the first central control unit or determination of an association between the second unique identifier and the first unique identifier (Meenan-Para. [0079], the host system may look-up the user account and home-networking gateway [second central control unit] in a table or list that stores configuration information and is indexed by user account ... The configuration information associated with the other home-networking gateway [first central control unit] that is associated with the user account then may be retrieved); 
determination of a second set of configuration data or instructions associated to the second unique identifier of the second central control unit (Meenan-Para. [0080], The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)) from the second set of configuration data or instructions associated to the first unique identifier of the first central control unit (Meenan Para. [0079], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h); Meenan Para. [0080], the host system 320 may store a list of identifiers for home-networking gateways and a list of unique identifiers associated with particular sets of configuration information); and 
sending at least one configuration message comprising the second set of configuration data or instructions associated to the second unique identifier of the second central control unit to the second central control unit (Meenan-Para. [0081], the host system 320 sends the retrieved configuration information to the home-networking gateway 315 (step 378h)).
Meenan does not explicitly disclose:
a second central control unit belonging to a home automation installation; 
updating a repository of a control scenarios that refer to the first central control unit to be replaced with a reference to the second central control unit;
wherein the first central control unit and the second control unit are configured to send commands to a home automation device of the home automation installation, a command corresponds to an order that may be given to a home automation device in order to carry out an action by a device or to obtain an information feedback, for example an information relating to a state variable of this device.  
Welingkar teaches:
a second central control unit belonging to a home automation installation (Welingkar Fig. 1, Host Controller 110 for controlling Lighting Devices 112, Security Devices 114 and HVA Devices 122; Welingkar-Para. [0010], Redundancy may be provided, such that in the event of a reset or a replacement [second central control unit] of the host controller, the home database may be restored from the configuration database maintained by cloud services); 
the first central control unit and the second control unit are configured to send commands to a home automation device of the home automation installation (Welingkar-Para. [0037], the user may use a home automation control UI provided by the mobile app 162 that communicates with a control process 240 on the host controller 110 [first central control unit]. The control process 240 may determine user intent, and thereafter issue appropriate control commands to devices 112-122 to activate services, scenes, etc., enabled by the system configuration; Welingkar-Para. [0040], the home database may be restored in the event of a reset (e.g., factory reset) of the host controller 110, or a failure and replacement [second central control unit] of the host controller with a new unit), a command corresponds to an order that may be given to a home automation device in order to carry out an action by a device (Welingkar-Para. [0037], the user may use a home automation control UI provided by the mobile app 162 that communicates with a control process 240 on the host controller 110. The control process 240 may determine user intent, and thereafter issue appropriate control commands to devices 112-122 to activate services, scenes, etc., enabled by the system configuration) or to obtain an information feedback, for example an information relating to a state variable of this device.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Meenan in view of Welingkar for the first central control unit and the second control unit are configured to send commands to a home automation device of the home automation installation, a command corresponds to an order that may be given to a home automation device in order to carry out an action by a device or to obtain an information feedback, for example an information relating to a state variable of this device.
(Welingkar-Para. [0009]).
Meenan-Welingkar does not explicitly disclose:
updating a repository of a control scenarios that refer to the first central control unit to be replaced with a reference to the second central control unit.  
Uchiyama teaches:
updating a repository of a control scenarios that refer to the first central control unit to be replaced with a reference to the second central control unit (Uchiyama-Para. [0009], generating, in response to a replacement request to replace the first device with the second device, the availability management information indicating that the first device is unavailable and the availability management information indicating that the second device is available).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Uchiyama for updating a repository of a control scenarios that refer to the first central control unit to be replaced with a reference to the second central control unit.
One of ordinary skill in the art would have been motived because it offers the advantage of providing availability management information indicating whether the device is available to be able to implement services (see Uchiyama-Para. [0116]).

As per claim 2, Meenan-Welingkar-Uchiyama discloses the method according to claim 1 as set forth above, Meenan-Welingkar also discloses wherein the at least one 
at least one datum or instruction for configuring at least one emission and/or reception address of the second central control unit (Meenan-Para. [0044], The host system 120 may store the received identifying information 115a and the home-networking gateway configuration information as configuration information 124… When a home-networking gateway 115 is added to a home network (e.g., the previous home-networking gateway is upgraded or replaced), the host system 120 may provide the configuration information 124 to the home-networking gateway 115; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115) used for a 2GER3266UScommunication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) with a home automation device of the home automation installation (Welingkar Fig. 1, Lighting Devices 112, Security Devices 114 and HVA Devices 122).  
Similar rationale in claim 1 is applied.

As per claim 3, Meenan-Welingkar-Uchiyama discloses the method according to claim 1 as set forth above, Meenan-Welingkar also disclose wherein the at least one 
at least one datum or instruction for configuring an emission and/or reception address (Meenan-Para. [0079], The retrieved configuration information may include, for example, some or all of the device information for the devices associated with the home-network, as described with respect to home-networking gateway configuration information 115b; Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110 ... The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address) used by a communication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) of a home automation device related to the second central control unit of the home automation installation (Welingkar Fig. 1, Host Controller 110 for controlling Lighting Devices 112, Security Devices 114 and HVA Devices 122; Welingkar-Para. [0010], Redundancy may be provided, such that in the event of a reset or a replacement [second central control unit] of the host controller, the home database may be restored from the configuration database maintained by cloud services).  
Similar rationale in claim 1 is applied.

As per claim 4, Meenan-Welingkar-Uchiyama discloses the method according to claim 1 as set forth above, Meenan-Welingkar does not explicitly disclose further comprising the following steps: 
reception of a replacement request in connection with an identifier of the first central control unit and an identifier of the second central control unit; 
registration in a configuration repository of an association between the first central control unit or its identifier on the one hand and the second central control unit or its identifier on the other hand.  
Uchiyama teaches:
reception of a replacement request in connection with an identifier of the first central control unit and an identifier of the second central control unit (Uchiyama-Fig. 37, step S1401; Uchiyama-Para. [0225], the replacement registration request issued by the user is received by the request receiver 11 (Step S 1401) ... The replacement registration request is attached with the device name and the installation location of the old device 20 as well as with the device ID of the new device); 
registration in a configuration repository of an association between the first central control unit or its identifier on the one hand and the second central control unit or its identifier on the other hand (Uchiyama-Para. [0127], in response to a replacement registration request, in order to treat a new device that is substituted for an old device as an identical device 20 to the old device, the same mapping ID is used for the old device as well as the new device; Uchiyama-Fig. 36, step S1304 and Para. [0222], the mapping manager 15 generates and registers mapping information in which the device ID and the start date and time of the new device are associated with the mapping ID included in the mapping information corresponding to the device ID of the old device, that is, the mapping ID specified in the mapping information that has been made unavailable at Step S1303 (Step S1304)).  
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Uchiyama for reception of a replacement request in connection with an identifier of the first central control unit and an identifier of the second central control unit; and registration in a configuration repository of an association between the first central control unit or its identifier on the one hand and the second central control unit or its identifier on the other hand.
One of ordinary skill in the art would have been motived because it offers the advantage of managing the devices and identifying the association between the old device and new device (Uchiyama-Para. [0127-0128]).

As per claim 5, Meenan-Welingkar-Uchiyama discloses the method according to claim 1 as set forth above, Meenan also discloses wherein the step of determining at least one set of configuration data or instructions associated to the identifier of the second central control unit from the at least one set of configuration data or instructions associated to the unique identifier of the first central control unit comprises 
an at least partial copy of the at least one set of configuration data or instructions associated to the unique identifier of the first central control unit (see Meenan-Para. [0079-0080], retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) ... The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)).  

As per claim 7, Meenan-Welingkar-Uchiyama discloses the method according to claim 1 as set forth above, Meenan also discloses wherein the step of determining at least one set of configuration data or instructions associated to the identifier of the second central control unit from the at least one set of configuration data or instructions associated to the unique identifier of the first central 3 GER3266UScontrol unit comprises 
an adaptation of the configuration data or instructions associated to the unique identifier of the first central control unit (see Meenan-Para. [0079-0080], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) … The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)).  

As per claim 8, Meenan-Welingkar-Uchiyama discloses the method according to claim 4 as set forth above, Meenan also discloses further comprising the following step:
registration of the at least one set of configuration data or instructions associated to the identifier of the second central control unit in the configuration repository (Meenan-Fig. 3, Step 374h and Para. [0080], To associate the home-networking gateway 315 with the configuration information, the host system 320 may add a record to the list [configuration repository] that includes an identifier for the home-networking gateway and an identifier for the configuration information set).  

As per claim 9, Meenan-Welingkar-Uchiyama discloses the method according to claim 8 as set forth above, Meenan also discloses further comprising the following step: 
update of the configuration repository so as to register the effective replacement of the first central control unit with the second central control unit (Meenan- Para. [0047], when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)).

As per claim 10, Meenan-Welingkar-Uchiyama discloses the method according to claim 4 as set forth above, Meenan-Welingkar does not explicitly disclose further comprising the following steps: 
check-up of an availability of the identifier of the second central control unit before the registration in the configuration repository; 

Uchiyama teaches:
check-up of an availability of the identifier of the second central control unit (Uchiyama-Fig. 36, step S1302 and Para. [0221], the mapping manager 15 further confirms whether or not mapping information is available corresponding to the device ID of the new device as received along with the mapping modification request (Step S1302)) before the registration in the configuration repository (Uchiyama-Fig. 36, step S1304 and Para. [0222], the mapping manager 15 generates and registers mapping information in which the device ID and the start date and time of the new device are associated with the mapping ID included in the mapping information corresponding to the device ID of the old device, that is, the mapping ID specified in the mapping information that has been made unavailable at Step S1303 (Step S1304)); 
the check-up step being prior to the registration in a configuration repository (see Uchiyama-Fig. 36, steps S1302-S1304, and Para. [0222], if mapping information is not available corresponding to the device ID of the new device (No at Step S1302) ... the mapping manager 15 generates and registers mapping information in which the device ID and the start date and time of the new device are associated with the mapping ID included in the mapping information corresponding to the device ID of the old device, that is, the mapping ID specified in the mapping information that has been made unavailable at Step S1303 (Step S1304)).   
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Uchiyama for check-
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track the mapping information of each device in order to operate the mapping modification (Uchiyama-Para. [0222-0223]).

Claims 14-16 recite subject matter similar to those recited in claims 3-5 respectively; thus, claims 14-16 are rejected under similar rationales.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010), in view of Welingkar et al. (US 2017/0097619, Filed Oct. 5, 2015).
As per claim 11, Meenan discloses a method (Meenan-Fig.3, Process 300) for configuring a central control, in a context of the replacement of a previous central control unit (Meenan-Para. [0049], the ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 [previous central control unit] to a different home-networking gateway 115 [central control]), the method being implemented by the central control unit (see Meenan-Figs. 1-3, steps executed by home-networking gateway) and comprising the following steps: 
obtainment of a location identifier of a configuration service (Meenan-Para. [0048], the host system 120 may send connection information to provide access to the home-networking gateway 115. The connection information may include, for example, an Internet Protocol (IP) address or another type of network address and a port to be used to establish a connection ... The home-networking gateway 115 may establish a connection with the host system [configuration service] using the received connection information); 
sending a configuration request to the configuration service using the location identifier (Meenan-Para. [0048], The home-networking gateway 115 may establish a connection with the host system [configuration service] using the received connection information; see Meenan-Fig.3, the home-networking gateway receives and forwards the transfer confirmation to host system [configuration service] at 370g; Meenan-Para. [0078], the user may confirm the transfer of configuration information when the user desires to configure a new or upgraded home-networking gateway) and linked to an identifier of the central control unit (Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115); 
reception of at least one set of configuration data or instructions (Meenan-Para. [0081], the host system 320 sends the retrieved configuration information to the home-networking gateway 315 (step 378h)) originating from the configuration service derived from the configuration of the previous central control unit (see Meenan-Para. [0079-0080], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [previous central control unit] that is associated with the user account (step 372h) ... The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [central control unit] (step 374h)); 
configuration of the central control unit on the basis of the at least one set of configuration data or instructions (Meenan-Para. [0078], The retrieved configuration information may include, for example, some or all of the device information for the devices associated with the home-network, as described with respect to home-networking gateway configuration information 115b; Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112); and 
updating a repository of a control scenarios that refer to the previous central control unit to be replaced with a reference to the central control unit (Meenan- Para. [0047], when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)).  
Meenan does not explicitly disclose:
a central control unit belonging to a home automation installation or to a home automation device comprising a central control unit and belonging to a home automation installation.
Welingkar teaches:
(Welingkar Fig. 1, Host Controller 110 for controlling Lighting Devices 112, Security Devices 114 and HVA Devices 122; Welingkar-Para. [0010], Redundancy may be provided, such that in the event of a reset or a replacement [second central control unit] of the host controller, the home database may be restored from the configuration database maintained by cloud services).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Meenan in view of Welingkar for a central control unit belonging to a home automation installation or to a home automation device comprising a central control unit and belonging to a home automation installation.
One of ordinary skill in the art would have been motived because it offers the advantage of controlling a home automation system (Welingkar-Para. [0009]).

As per claim 12, Meenan-Welingkar discloses the method according to claim 11 as set forth above, Meenan-Welingkar also discloses wherein the configuration step comprises a configuration of at least one emission and/or reception address of the central control unit (Meenan-Para. [0044], The host system 120 may store the received identifying information 115a and the home-networking gateway configuration information 115b as configuration information 124. When a home-networking gateway 115 is added to a home network (e.g., the previous home-networking gateway is upgraded or replaced), the host system 120 may provide the configuration information 124 to the home-networking gateway 115; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115) used for a communication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) with a home automation device of the home automation installation (Welingkar Fig. 1, Lighting Devices 112, Security Devices 114 and HVA Devices 122), the configuration being carried out on the basis of at least one emission and/or reception address value comprised in the at least one set of configuration data or instructions (Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115).  
Similar rationale in claim 11 is applied.

As per claim 13, Meenan-Welingkar discloses the method according to claim 11 as set forth above, Meenan also discloses wherein the configuration step comprises a sending of a control message (Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110. Device information may include a device identifier for a device, such as devices 112a-112h. The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address. The dynamic IP address may be assigned by home-networking gateway 115 [sending of a control message]) to at least one home automation device (Welingkar Fig. 1, Lighting Devices 112, Security Devices 114 and HVA Devices 122) for a modification of an emission and/or reception address (Meenan-Para. [0037], The dynamic IP address may be assigned by home-networking gateway 115 [sending of a control message]) used by a communication interface (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) of the home automation device with the central control unit of the home automation installation (Welingkar Fig. 1, Host Controller 110 for controlling Lighting Devices 112, Security Devices 114 and HVA Devices 122), on the basis of at least one emission and/or reception address value comprised in the at least one set of configuration data or instructions (Meenan-Para. [0079], The retrieved configuration information may include ... with respect to home-networking gateway configuration information 115b; Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110. Device information may include a device identifier for a device, such as devices 112a-112h. The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address).  
.

Claims 6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010), in view of Uchiyama et al. (US 2017/0111247, Pub. Date Apr. 20, 2017), in view of Welingkar et al. (US 2017/0097619, Filed Oct. 5, 2015), and further in view of Meruva et al. (US 2017/0371309, Filed Jun. 22, 2016).
As per claim 6, Meenan-Welingkar-Uchiyama discloses the method according to claim 1 as set forth above, Meenan also discloses wherein the step of determining at least one set of configuration data or instructions associated to the identifier of the second central control unit (Meenan-Para. [0080], The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)) from the at least one set of configuration data or instructions associated to the unique identifier of the first central control unit (Meenan-Para. [0079], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h)).
Meenan does not explicitly disclose:
a modification of a format of the configuration data or instructions associated to the unique identifier of the first central control unit or a modification of a structure of the configuration data or instructions associated to the unique identifier of the first central control unit.  
Meruva teaches:
(Meruva-Para. [0039], the received programming information can be converted from a first format type that is compatible with the controller 104 (e.g., a legacy controller) to a second format type that is compatible with a new and/or upgraded controller; Meruva-Para. [0010], legacy (e.g., existing, installed, old, etc.) controllers).  
 It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Meruva for modification of a format of the configuration data or instructions or a modification of a structure of the configuration data or instructions.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing new device to execute the converted programming information received from old device to control the system (Meruva-Para. [0053]).

Claim 17 recites subject matter similar to those recited in claim 6; thus, claim 17 is rejected under similar rationale.

As per claim 18, Meenan-Uchiyama-Welingkar-Meruva discloses the method according to claim 17 as set forth above, Meenan also discloses wherein the step of determining at least one set of configuration data or instructions associated to the identifier of the second central control unit from the at least one set of configuration data 
an adaptation of the configuration data or instructions associated to the unique identifier of the first central control unit (see Meenan-Para. [0079-0080], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) … The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)).

As per claim 19, Meenan-Uchiyama-Welingkar-Meruva discloses the method according to claim 18 as set forth above, Meenan also discloses further comprising the following step:
registration of the at least one set of configuration data or instructions associated to the identifier of the second central control unit in the configuration repository (Meenan-Fig. 3, Step 374h and Para. [0080], To associate the home-networking gateway 315 with the configuration information, the host system 320 may add a record to the list [configuration repository] that includes an identifier for the home-networking gateway and an identifier for the configuration information set).  

As per claim 20, Meenan-Uchiyama-Welingkar-Meruva discloses the method according to claim 19 as set forth above, Meenan also discloses further comprising the following step:
update of the configuration repository so as to register the effective replacement of the first central control unit with the second central control unit (Meenan- Para. [0047], when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cohn et al. (US 2010/0280635) Method, System and Apparatus for Activation of A Home Security, Monitoring and Automation Controller Using Remotely Stored Configuration Data;
	Kim et al. (US 2019/0281118) Adaptive Internet-of-Things Service System Using Detachable/Attachable Hardware Module;
	Basterash (US 2018/0173179) Building Automation System Controller with Real Time Software Configuration and Database Backup;
	Tournier (US 2012/0226367) Redundant Control for a Process Control System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487.  The examiner can normally be reached on Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453